{¶ 20} Employees in this matter have waited over ten years to reach a resolution to their employment dispute. The matter dragged on during numerous appeals from the trial court resulting in numerous reversals by this Court. It seems a harsh result that they have been deprived of pre-judgment interest on their awards, however, as I believe the majority engaged in the correct legal analysis, I must concur in the result.
(Baird, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.)
 *Page 1